Exhibit 10(s)

UNITED STATES STEEL CORPORATION

2005 ANNUAL INCENTIVE COMPENSATION PLAN

Section 1. Purpose. The purpose of the 2005 Annual Incentive Compensation Plan
(the “Plan”) is to provide for an incentive payment opportunity to executive
management of United States Steel Corporation (the “Corporation”) and its
subsidiaries and affiliates, which may be earned upon the achievement of
established performance goals. By providing an incentive payment opportunity
based upon performance goals and by placing a portion of compensation at risk,
the Corporation can reward performance based on the overall performance of the
Corporation and the individual contribution of each executive.

Section 2. Effective Date. The effective date of this Plan is April 26, 2005,
provided that the Plan is approved by shareholders of the Corporation prior to
the payment of any compensation hereunder. The Plan will remain in effect from
year to year (each calendar year shall be referred to herein as a “Plan Year”)
until formally terminated in writing by the Corporation’s Board of Directors
(the “Board”).

Section 3. Administration of the Plan.

Section 3.01. Committee. The Plan shall be administered by a Committee (the
“Committee”) appointed by the Board and consisting of at least three members of
the Board, each of whom at the time of appointment to the Committee and at all
times during service as a member of the Committee shall be (1) an “outside
director” as then defined in the regulations under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision, (2) a “non-employee director” as then defined under Rule 16b-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor rule and (3) an “independent” director under the rules of the New York
Stock Exchange. The Committee shall interpret the Plan and prescribe such rules,
regulations and procedures in connection with the operations of the Plan as it
shall deem to be necessary and advisable for the administration of the Plan
consistent with the purposes of the Plan. The Committee shall keep records of
action taken at its meetings. A majority of the Committee shall constitute a
quorum at any meeting, and the acts of a majority of the members present at any
meeting at which a quorum is present, or acts approved in writing by all members
of the Committee, shall be the acts of the Committee.

Section 3.02. Determinations. The Committee shall determine the Incentive
Targets, Incentive Awards and Performance Goals as defined in Sections 5.01,
5.02 and 5.03 of the Plan and designate the employees and other service
providers who are to participate in the Plan.

Section 3.03. Notice of Participation. Each employee or other service provider
who has been designated to participate in the Plan shall receive a written
notice, in the form prescribed by the Committee, informing the employee or other
service provider that he or she has been selected to be a Participant (a
“Participant”) in the Plan and specifying the period for which such designation
is to remain in effect. No employee or other service provider shall have the
right to become a Participant and shall not be a Participant until the date
specified in the notice. Designation of participation does not guarantee a
Participant that an Incentive Award will be earned.

Section 4. Eligibility, Termination, New Participants.

Section 4.01. Eligibility. Any employee or other service provider of the
Corporation or any subsidiary or affiliate, including any employee who is a
“covered employee”,

 

2005 AICP PLAN AMENDED 2-23-09

- 1 -



--------------------------------------------------------------------------------

as defined in Section 162(m)(3) of the Code and the regulations promulgated
thereunder, shall be eligible to participate in the Plan upon written
designation by the Committee as provided in Section 3.03.

Section 4.02. Termination of Employment or Service. Except as provided in
Section 4.03 of the Plan, a Participant whose employment or service with the
Corporation and all subsidiaries and affiliates is terminated prior to the
payment of an Incentive Award or Awards will forfeit all right to such unpaid
Incentive Awards.

Section 4.03. Death, Disability or Retirement. If, during a Performance Period,
as defined in Section 5.04 of the Plan, a Participant dies or becomes disabled,
within the meaning of Section 409A(a)(2)(C) of the Code, or retires under and
pursuant to any retirement plan of the Corporation which constitutes a
separation from service under Section 409A of the Code, the Participant, or his
or her estate, may, in the discretion of the Committee, be entitled to receive a
pro-rata Incentive Award for the portion of the Performance Period during which
the Participant was employed, provided that the applicable Performance Goals for
such Performance Period are achieved, the Participant was employed for at least
six months during the Performance Period and, in the case of retirement or
disability, the Participant is not employed in any capacity by any competitor of
the Corporation or is otherwise then engaging in competitive activities with the
Corporation. In the case of any pro-rata Incentive Award payment, such amounts
shall be paid as provided in Section 6 of the Plan.

Section 4.04. New Participants. Except as provided in this Section 4.04, an
employee or other service provider who is not a Participant as of the first day
of a Performance Period shall not become a Participant for that Performance
Period. New employees or other service providers of the Corporation or any
subsidiary or affiliate hired during a Performance Period, and employees or
other service providers promoted or engaged, as the case may be, during the
Performance Period who were not eligible to participate in the Plan at the
beginning of the Performance Period, may, as determined by the Committee in its
discretion, become a Participant during a Performance Period and participate in
the Plan for such Performance Period on a pro-rata basis provided that, in the
case of Covered Employees, the employee becomes a Participant effective not
later than 90 days after the beginning of the Performance Period.

Section 5. Incentive Targets, Incentive Awards, Performance Goals and
Performance Periods.

Section 5.01. Incentive Targets. Each Participant under the Plan shall be
assigned an incentive target (an “Incentive Target”), which may be expressed as
a percentage of the Participant’s base salary or other measure prescribed by the
Committee, as related to the level of achievement expected to be attained.
Incentive Targets shall be determined within 90 days after the commencement of
each Performance Period and approved by the Committee.

Section 5.02. Incentive Awards. Incentive awards (“Incentive Awards”) may be
earned by Participants during a Performance Period; provided, however, that
(a) no Incentive Award may exceed the Participant’s Incentive Target established
for the actual level of achievement attained and (b) payment of any Incentive
Award under the Plan shall be contingent upon the achievement of the relevant
performance goals established by the Committee (“Performance Goals”).
Performance Goals may include one or more type of performance goal, including
threshold Corporation performance goals, other Corporation performance goals and
Participant performance goals.

 

2005 AICP PLAN AMENDED 2-23-09

- 2 -



--------------------------------------------------------------------------------

Section 5.03. Performance Goals.

(a) Performance Goals. Within 90 days after the commencement of the Performance
Period, the Committee shall establish for the relevant Performance Period all
Performance Goals for the Corporation (“Corporation Performance Goals”) and the
Participant (“Participant Performance Goals”), which may be based upon one or
more of the following objective performance measures and expressed in either, or
a combination of, absolute or relative values or rates of change: safety
performance, earnings per share, earnings per share growth, return on capital
employed, costs, net income, net income growth, operating margin, revenues,
revenue growth, revenue from operations, expenses, income from operations as a
percent of capital employed, income from operations, income from operations per
ton shipped, tons shipped, cash flow, market share, return on equity, return on
assets, earnings (including EBITDA and EBIT), operating cash flow, operating
cash flow as a percent of capital employed, economic value added, gross margin,
total shareholder return, toxic emissions improvement, workforce diversity,
number of accounts, workers’ compensation claims, budgeted amounts, cost per
hire, turnover rate, and/or training costs and expenses. Performance Goals based
on such performance measures may be based either on the performance of the
Corporation, a subsidiary or subsidiaries, affiliate, any branch, department,
business unit or other portion thereof under such measure for a Performance
Period, as hereafter defined, and/or upon a comparison of such performance with
the performance of a peer group of corporations, prior Performance Periods or
other measure selected or defined by the Committee at the time of making an
Incentive Award. The Committee may designate one or more of such Corporation
Performance Goals as the Threshold Corporation Performance Goal (the “Threshold
Corporation Performance Goals”) and shall designate the weighting among the
various Corporation and Participant Performance Goals established.

(b) Calculation. When the Corporation and/or Participant Performance Goals are
established, the Committee shall also specify the manner in which the level of
achievement of such Performance Goals shall be calculated and the weighting
assigned to such Performance Goals. The Committee may determine that unusual
items or certain specified events or occurrences, including changes in
accounting standards or tax laws and the effects of non-operational items or
extraordinary items as defined by generally accepted accounting principles,
shall be excluded from the calculation to the extent permitted in
Section 162(m).

Section 5.04. Performance Periods. Unless otherwise determined by the Committee,
there shall be one year Performance Periods under the Plan, and a new
Performance Period (a “Performance Period”) shall commence on the first day of
each Plan Year and end on the last day of such Plan Year. Unless otherwise
determined by the Committee, the first Performance Period under the Plan shall
commence on January 1, 2006 and end on December 31, 2006.

Section 5.05. Discretion. The Committee shall have no discretion to increase any
Incentive Target or Incentive Award payable that would otherwise be due upon
attainment of the Performance Goals, or otherwise modify any Performance Goals
associated with a Performance Period, but the Committee may in its discretion
reduce or eliminate such Incentive Target or Incentive Award; provided, however,
that the exercise of such negative discretion shall not be permitted to result
in any increase in the amount of any Incentive Target or Incentive Award payable
to any other Participant.

Section 5.06. Determination of Incentive Award. The amount of a Participant’s
Incentive Award for a Plan Year, if any, shall be determined by the Committee or
its delegate in accordance with the level of achievement of the applicable
Performance Goals, the Participant’s Incentive Target for such level of
achievement and the other terms of the Plan, and shall be communicated in
writing to the Participant within two and one-half months following the end of

 

2005 AICP PLAN AMENDED 2-23-09

- 3 -



--------------------------------------------------------------------------------

the Performance Period to which such Incentive Award relates. Prior to any
payment of the Incentive Awards hereunder, the Committee shall determine and
certify in writing the extent to which the Performance Goals and other material
terms of the Plan were satisfied.

Section 5.07. Maximum Incentive Awards. Notwithstanding any other provision of
this Plan, the maximum amount payable in cash to any one Participant under the
Plan in any one calendar year shall be $5,000,000. In the case of multi-year
Performance Periods, the amount which is earned in any one calendar year is the
amount paid for the Performance Period divided by the number of calendar years
in the Performance Period. The limitation in this section shall be interpreted
and applied in a manner consistent with Section 162(m) of the Code.

Section 6. Payment to Participants.

Section 6.01. Timing of Payment. An Incentive Award for a Performance Period
shall be paid to the Participant, or in the case of death to the Participant’s
beneficiary, on or before March 15th of the year following the end of such
Performance Period in which the amounts are no longer subject to substantial
risk of forfeiture; provided, however, in the event such amount is payable
pursuant to Section 4.03 and is conditioned upon a separation from service and
not compensation the Participant could receive without separating from service,
then no such payment may be made to a Participant who is a “specified employee”
under Section 409A of the Code until the first day following the six-month
anniversary of the Participant’s separation from service.

Section 6.02. Beneficiary Designation. A Participant may file a completed
designation of beneficiary form with the Committee or its delegate in the form
prescribed. Such designation may be made, revoked or changed by the Participant
at any time before the earlier of death or receipt of any unpaid Incentive
Awards, but such designation of beneficiary will not be effective and supersede
all prior designations until it is received and acknowledged by the Committee or
its delegate. If the Committee has any doubt as to the proper beneficiary to
receive payments hereunder, the Committee shall have the right to withhold such
payments until the matter is finally adjudicated. However, any payment made in
good faith shall fully discharge the Committee, the Corporation, its
subsidiaries and the Board from all further obligations with respect to that
payment.

Section 6.03. Form of Payment. Payment of Incentive Awards shall be made in cash
or in shares of the Corporation’s common stock from the Corporation’s 2005 Stock
Incentive Plan (including any successor thereto), or any combination thereof, as
determined by the Committee in its discretion. Awards shall not be considered as
part of the Participant’s salary and will not be used in the calculation of any
other pay allowance or benefit except as provided under the Executive Management
Supplemental Pension Plan, as then in effect.

Section 6.04. Tax Withholding. All Incentive Awards shall be subject to Federal
income, FICA, and other tax withholding as required by applicable law and, to
the extent permitted in the Corporation’s 2005 Stock Incentive Plan may be
withheld in shares of the Corporation’s common stock otherwise distributable.

Section 7. Miscellaneous.

Section 7.01. Merger or Consolidation. All obligations for amounts earned but
not yet paid under the Plan shall survive any merger, consolidation or sale of
all or substantially all of the Corporation’s or a subsidiary’s assets to any
entity, and be the liability of the successor to the merger or consolidation or
the purchaser of assets, unless otherwise agreed to by the parties thereto.

 

2005 AICP PLAN AMENDED 2-23-09

- 4 -



--------------------------------------------------------------------------------

Section 7.02. Gender and Number. The masculine pronoun whenever used in the Plan
shall include the feminine and vice versa. The singular shall include the plural
and the plural shall include the singular whenever used herein unless the
context requires otherwise.

Section 7.03. Construction. The provisions of the Plan shall be construed,
administered and governed by the laws of the Commonwealth of Pennsylvania,
including its statute of limitations provisions, but without reference to
conflicts of law principles. Titles of Sections of the Plan are for convenience
of reference only and are not to be taken into account when construing and
interpreting the provisions of the Plan.

Section 7.04. Non-alienation. Except as may be required by law, neither the
Participant nor any beneficiary shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate or encumber (except by reason of
death) any amount that is or may be payable hereunder, including in respect of
any liability of a Participant or beneficiary for alimony or other payments for
the support of a spouse, former spouse, child or other dependent, prior to
actually being received by the Participant or beneficiary hereunder, nor shall
the Participant’s or beneficiary’s rights to benefit payments under the Plan be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Participant or beneficiary, or transfer by operation of law in the event of
bankruptcy or insolvency of the Participant or any beneficiary, or any legal
process.

Section 7.05. No Employment Rights. Neither the adoption of the Plan nor any
provision of the Plan shall be construed as a contract of employment or
otherwise between the Corporation or a subsidiary or affiliate and any employee,
other service provider or Participant, or as a guarantee or right of any
employee, other service provider or Participant to future or continued
employment or other service with the Corporation or a subsidiary or affiliate,
or as a limitation on the right of the Corporation or a subsidiary or affiliate
to discharge any of its employees or other service providers. Specifically,
designation as a Participant does not create any rights, and no rights are
created under the Plan, with respect to continued or future employment or
service or conditions of employment or service.

Section 7.06. Minor or Incompetent. If the Committee determines that any
Participant or beneficiary entitled to a payment under the Plan is a minor or
incompetent by reason of physical or mental disability, it may, in its sole
discretion, cause any payment thereafter becoming due to such person to be made
to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Corporation, its subsidiaries, the Plan, the Committee
and the Board.

Section 7.07. Illegal or Invalid Provision. In case any provision of the Plan
shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such.

Section 7.08. Amendment or Termination of this Plan. The Board shall have the
right to amend or terminate the Plan at any time, provided that any termination
shall automatically end all of the outstanding Performance Periods and
calculations shall be made with respect to achievement of the Performance Goals
for such Performance Periods for the purpose of determining whether any pro-rata
Incentive Awards may be payable under the Plan; provided, further, that in the
event any pro-rata Incentive Awards are payable, such amounts shall be paid as
provided in Section 6 of the Plan. No employee, other service provider or
Participant shall have any vested right to payment of any Incentive Award
hereunder prior to its payment. The Corporation shall notify affected employees
and other service providers in writing of any amendment or Plan termination.

 

2005 AICP PLAN AMENDED 2-23-09

- 5 -



--------------------------------------------------------------------------------

Section 7.09. Unsecured Creditor. The Plan constitutes a mere promise by the
Corporation or a subsidiary or affiliate to make benefit payments in the future.
The Corporation’s and the subsidiaries’ and affiliates’ obligations under the
Plan shall be unfunded and unsecured promises to pay. The Corporation and the
subsidiaries and affiliates shall not be obligated under any circumstance to
fund their respective financial obligations under the Plan. Any of them may, in
its discretion, set aside funds in a trust or other vehicle, subject to the
claims of its creditors, in order to assist it in meeting its obligations under
the Plan, if such arrangement will not cause the Plan to be considered a funded
deferred compensation plan. To the extent that any Participant or beneficiary or
other person acquires a right to receive payments under the Plan, such right
shall be no greater than the right, and each Participant and beneficiary shall
at all times have the status, of a general unsecured creditor of the Corporation
or a subsidiary or affiliate.

*    *    *

 

2005 AICP PLAN AMENDED 2-23-09

- 6 -